Title: To Thomas Jefferson from Albert Gallatin, 15 November 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Nover. 15th 1808
                  
                  Both Mr Madison & myself concur in opinion that considering the temper of the legislature or rather of its members, it would be eligible to point out to them some precise & distinct course. As to what that should be we may not all perfectly agree; and perhaps the knowledge of the various feelings of the members & of the apparent public opinion may on consideration induce a revision of our own. I feel myself nearly as undetermined between enforcing the embargo or war as I was on our last meetings. But I think that we must (or rather you must) decide the question absolutely, so that we may point out a decisive course either way to our friends. Mr Madison being unwell, proposed that I should call on you & suggest our wish that we might with the other gentlemen be called by you on that subject. Should you think that course proper the sooner the better. The current business has prevented my waiting on you personally in the course of the morning. 
                  Respectfully Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
               